DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/995,711 filed 11 February 2020.

Response to Amendment
	The drawing objections have been obviated in view of Applicant’s amendments filed 20 July 2022.
	The specification objections have been obviated in view of Applicant’s amendments filed 20 July 2022.
	Claims 5-8 have been canceled. New claims 21-24 have been added.
	Claims 1-4 and 9-24 are still pending. An action on the merits follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-10, 13-15, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 5,582,567) in view of Hebern (US 4,270,749).
	Regarding claim 1, Chang teaches an exercise device comprising:
a platform/pedal board (30) having a surface for supporting a user of the exercise device (Fig. 1);
a rectangular base/base member (10) supported by a ground support surface, the rectangular base includes at least a first base member/base beam (11) and a second base member/positioning member (50), the first base member extending in a first direction, the second base member extending in a second direction, the first direction being perpendicular to the second direction (Fig. 2);
a pivot point coupled to the first base member, the pivot point defines an axis, wherein the axis is parallel to second direction defined by the second base member (Figs. 1, 2 show a pivot point along brace 26 coupled to the first base member via ear 14, supporting beam 13, and resting bar 12.);
at least one arm/arcuate tracks (24) extending from the platform to the pivot point (Fig. 2);
wherein the platform is configured to rotate about the axis defined by the pivot point (Fig. 5); and
a handlebar/handles (40) extending from the second base member towards the platform, the handlebar including a first handlebar member/handle (40) having a first end connected to the second base member and extending in a third direction from the second base member towards the platform and terminating in a second end;
wherein the third direction is substantially perpendicular to the fourth direction; and
wherein the first direction is substantially parallel to the fourth direction (Figs. 1, 2).

    PNG
    media_image1.png
    702
    487
    media_image1.png
    Greyscale

Chang fails to teach a second handlebar member connected to the second end of the first handlebar member that extends in a fourth direction.
However, in a similar field of endeavor, Hebern teaches an exercise device comprising a platform pivoting on a rectangular base and a handlebar comprising a first handlebar member connected to the base and a second handlebar member/rail (25) connected to the second end of the first handlebar member that extends in a fourth direction (Fig. 2.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang by including the second handlebar member of Hebern with the predicted result of providing a user with an alternative handle arrangement such that the user can properly support and steady themselves during particular exercises (see MPEP 2141(III)).

	Regarding claim 2, Chang in view of Hebern teaches the exercise device of claim 1.
Chang is silent to the axis of rotation of the platform about the pivot point. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Chang in view of Hebern to have an axis of rotation of the platform about the pivot point is approximately between -20 degrees and +20 degrees, because the exercise device of Chang in view of Hebern would not operate differently with the claimed angles and the balance board would function appropriately with the claimed angle. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04, 2144.05). Further, Applicant places no criticality on the specified dimension, indicating simply that the axis of rotation “may” be within the claimed ranges (specification paragraph [0020]).
	
Regarding claim 3, Chang in view of Hebern teaches the exercise device of claim 2.
Chang is silent to the axis of rotation of the platform about the pivot point. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Chang in view of Hebern to have an axis of rotation of the platform about the pivot point is approximately between -15 degrees and +15 degrees, because the exercise device of Chang in view of Hebern would not operate differently with the claimed angles and the balance board would function appropriately with the claimed angle. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04, 2144.05). Further, Applicant places no criticality on the specified dimension, indicating simply that the axis of rotation “may” be within the claimed ranges (specification paragraph [0020]).

	Regarding claim 4, Chang in view of Hebern teaches the exercise device of claim 2,
wherein the surface of the platform defines a platform plane (Chang: Fig. 1);
the ground support surface defines a ground support plane (Chang: Fig. 1); and
wherein the platform plane is substantially parallel to the ground support plane when the axis of rotation of the platform about the pivot point is approximately 0 degrees (Chang: Fig. 3).

	Regarding claim 9, the combination of Chang and Hebern as discussed with regards to claim 1 above teaches the exercise device of claim 1, wherein a length of the second handlebar member is approximately between 25% to 100% of the length of the surface of the platform. Fig. 3 of Chang shows the first handlebar members (40) positioned within the edges of the pedal board (30) and that a distance between the two handlebar members (40) is approximately 25% to 100% of the length of the surface of the platform. Fig. 2 of Hebern shows the terminal ends of the second handlebar member (25) connected to the two upright members (16). By modifying the handlebar of Chang with the second handlebar member of Hebern, the second handlebar member would be as long as the distance between the first handlebar members, and thus, the length of the second handlebar member would be approximately between 25% to 100% of the length of the surface of the platform. It is noted that Applicant defines the term “approximately” as being approximately 10% of the equivalent value (specification paragraph [00040]).
	
Regarding claim 10, Chang in view of Hebern teaches the exercise device of claim 1, wherein the handlebar further comprises a third handlebar member/handle (40) connected to the second base member (Chang: Figs. 1, 2).
	
	Regarding claim 13, Chang in view of Hebern teaches the exercise device of claim 1, wherein the at least one arm includes a first arm and a second arm, the first arm being connected between a first portion of the platform and the pivot point and the second arm being connected to a second portion of the platform and the pivot point (See annotated Fig. 4 below.).

    PNG
    media_image2.png
    506
    728
    media_image2.png
    Greyscale


	Regarding claim 14, Chang in view of Hebern teaches the exercise device of claim 13, wherein a length of the first arm and a length of the second arm are substantially equal (Chang: Fig. 2.).

	Regarding claim 15, Chang in view of Hebern teaches the exercise device of claim 13, wherein a first distance, defined as a distance between the first portion of the platform to a center of a length of the platform, is substantially equal to a second distance, defined as a distance between the second portion of the platform to the center of the length of the platform (Chang: Fig. 4 shows an equal distance between the first portion and a center of the platform and the second portion and the center of the platform.).

	Regarding claim 20, Chang in view of Hebern teaches the exercise device of claim 1, further comprising:
a first stabilizing member/spring (57) removably attached to a first end of the platform; and
a second stabilizing member/spring (57) removably attached to a first end of the platform (Chang: Fig. 4 shows each of the springs 57 being removably attached to holes 362 on the pedal board 30 via distal end 570. Springs 57 stabilize the pedal board 30 by biasing the pedal board 30 to a neutral position parallel to the floor, as shown in Fig. 3.).
Chang in view of Hebern is silent to the degree of restriction of the platform about the pivot point. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Chang in view of Hebern to have an angle of restriction of the platform about the pivot point to be approximately between -5 degrees and +5 degrees, because the exercise device of Chang in view of Hebern would not operate differently with the claimed angles and the board would function appropriately with the claimed angle. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04, 2144.05). Further, Applicant places no criticality on the specified dimension, indicating simply that the axis of rotation “may” be within the claimed ranges (specification paragraph [0036]).

	Regarding claim 21, Chang in view of Hebern teaches the exercise device of claim 1, further comprising:
a slot/hole (142) attached to the member of the base (Fig. 2); and
a pivot member/brace (26) having the pivot point, the pivot member being configured to mate with the slot for attaching the pivot point to the member of the base (Chang: See Figs. 1, 2).

	Regarding claim 22, Chang in view of Hebern teaches the exercise device of claim 21, wherein the slot is located under the platform (Chang: See Figs. 1, 2).

	Regarding claim 23, Chang in view of Hebern teaches the exercise device of claim 1, wherein the second base member has a length that is greater than a width of the platform (Chang: Figs. 1, 2, 4 show the positioning member 50 have a length greater than a width of the pedal board 30.).

	Regarding claim 24, Chang in view of Hebern teaches the exercise device of claim 23, wherein the first base member is longer than the second base member (Chang: Fig. 2).

Claims 11-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 5,582,567) in view of Hebern (US 4,270,749) as applied to claim 1 above, and further in view of Morgan et al. (US 3,416,792, hereinafter Morgan).
Regarding claim 11, Chang in view of Hebern teaches the exercise device of claim 1.
Chang does not teach further comprising a foot adjacent to an end of the platform, the foot having a bottom surface.
However, in a similar field of endeavor, Morgan teaches a balance board with a platform pivoting about a base further comprising a foot/shock absorbing device (28) adjacent to an end of the platform, the foot having a bottom surface (Fig. 3).

    PNG
    media_image3.png
    192
    640
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Chang in view of Hebern by replacing the springs with the shock absorbing devices of Morgan. One of ordinary skill in the art would have been motivated to make this modification in order to provide a user with “limit stops while the inherent return spring action comes into play to assist in returning the platform to its normal generally horizontal state or position,” as suggested by Morgan (Col. 3, lines 15-20).
	
Regarding claim 12, the combination of Chang in view of Hebern and Morgan as discussed with regards to claim 11 above teaches the exercise device of claim 11, wherein the bottom surface of the foot defines a foot plane and the surface of the platform defines a platform surface plane, the foot plane and the platform surface plane being at an angle with respect to each other (Morgan: Figs. 2, 3).
Chang in view of Hebern further in view of Morgan is silent to the angle between the foot plane and the platform surface plane. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Chang in view of Hebern further in view of Morgan to have an angle between the foot plane and the platform surface plane be approximately 10 degrees and 20 degrees, because the exercise device would not operate differently with the claimed angles and the balance board would function appropriately with the claimed angle. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04, 2144.05). Further, Applicant places no criticality on the specified dimension, indicating simply that the axis of rotation “may” be within the claimed ranges (specification paragraph [0030]).

	Regarding claim 16, Chang in view of Hebern teaches the exercise device of claim 1.
Chang in view of Hebern does not teach further comprising: a first weight member removably attached to a first end of the platform; and a second weight member removably attached to a second end of the platform.
	However, in a similar field of endeavor, Morgan teaches a balance board with a platform pivoting about a base further comprising: a first weight member/rubber abutment (34) removably attached to a first end of the platform; and a second weight member/rubber abutment (34) removably attached to a second end of the platform (Fig. 3. The rubber abutments 34 have a weight and are thus weight members. Col. 3, lines 65-70: “upper rectangular block-like compressibly resilient rubber or an equivalent abutment 34 secured by a bolt and nut 36…” The rubber abutment is secured by a bolt and a nut and is thus removably attached.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Chang in view of Hebern by including the rubber abutments of Morgan. One or ordinary skill in the art would have been motivated to make this modification in order to provide a user with “limit stops,” as suggested by Morgan (Col. 3, lines 15-20).

	Regarding claim 17, the combination of Chang in view of Hebern and Morgan teaches the exercise device of claim 16, wherein the first weight member and the second weight member extend diagonally at an angle from the platform (Morgan: Fig. 3).

	Regarding claim 18, Chang in view of Hebern further in view of Morgan teaches the exercise device of claim 17.
Chang in view of Hebern further in view of Morgan is silent to the angle between the weight members and the platform. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Chang in view of Hebern further in view of Morgan to have the angle that the first weight member and the second weight member extend from the platform to be approximately between 10 degrees and 20 degrees, because the exercise device would not operate differently with the claimed angles and the board would function appropriately within the claimed angle. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04, 2144.05). Further, Applicant places no criticality on the specified dimension, indicating simply that the axis of rotation “may” be within the claimed ranges (specification paragraph [0032]).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 5,582,567) in view of Hebern (US 4,270,749) as applied to claim 1 above, and further in view of Cummins (US 3,659,844).
	Regarding claim 16, Chang in view of Hebern teaches the exercise device of claim 1.
Chang does not teach further comprising: a first weight member removably attached to a first end of the platform; and a second weight member removably attached to a second end of the platform.
However, in a similar field of endeavor, Cummins teaches a balance board comprising a platform pivoting about a base further comprising: a first weight member removably attached to a first end of the platform; and a second weight member removably attached to a second end of the platform (Fig. 2. Col. 2, lines 7-16: “It will be understood that one or more weights may be attached either at the bolt 20 at the right-hand end of FIG. 2 or the bolt 20a at the left-hand end thereof, such weights normally adding 10, 15, 20 pounds, or more to each end of the platform, if desired.”).

    PNG
    media_image4.png
    369
    487
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Chang in view of Hebern by including the weight members of Cummins. One of ordinary skill in the art would have been motivated to make this modification such that “the rocking load may be increased by attaching weights to the platform” to provide a user with a more difficult workout, as suggested by Cummins (abstract).

	Regarding claim 19, the combination of Chang in view of Hebern and Cummins as discussed with regards to claim 18 above teaches the exercise device of claim 16, wherein at least one of the first weight member and the second weight member includes a threaded member/bolt (20), wherein the threaded member is configured to receive removable weight devices that interact with the threaded member (Cummins: Fig. 2).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to Applicant’s arguments with respect to the reference of Hebern, Applicant argues that the pivot point of Hebern is not connected to a base member. The Office respectfully disagrees. Hebern teaches a pivot point about cylindrical tube (62) that is connected to the base member via bracket (50). However, Hebern is relied on as a secondary reference to teach the second handlebar member, not the pivot point.
With regards to Applicant’s arguments with respect to the reference of Morgan, the Office agrees that Morgan does not include handlebars. Applicant further argues that Morgan does not teach base members or a pivot point as claimed. The Office respectfully disagrees. Morgan teaches a horizontal bottom (8) and a flange (10) perpendicular to the horizontal bottom (8) (See Fig. 1). Morgan further teaches a pivot point at pin (21) coupled to the flange (10). However, Morgan is relied on as a secondary reference to teach the feet and weight devices, not the handlebars, base members, or pivot point.
With regards to Applicant’s arguments with respect to the reference of Cummins, the Office agrees that the pivot point is elevated and not directly attached to the base member. However, the pivot point is not required to be directly attached to the base members. However, Cummins is relied on as a secondary reference to teach the weight devices, not the pivot point.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784